Opinion by
Mr. Justice Walling,
A track of the defendant electric railway company, extending from Shenandoah, passes near the entrance to a coal mine of the Philadelphia and Reading Coal and Iron Company. TO' accommodate miners going to and from work, defendant has there a regular stop called “Maple Hill,” where, to facilitate the entrance and exit of passengers, there is, on a level with the track, a platform about four feet wide. At quitting time miners in considerable numbers gather on and about the platform and do some jostling as they board a car. On the afternoon of March 27,1919, plaintiff, a coal miner somewhat crippled by a previous accident, sought to take the car at this stop, and, as it came in, he was shoved back off the platform, and seriously injured. He brought this suit, averring the accident resulted from the negligent manner in which the car approached the platform; and, from judgment entered on a verdict in his favor, defendant took this appeal.
The evidence was conflicting, that for plaintiff was to the effect that the car came to a stop, or nearly to a stop, before reaching the platform, and then, as those nearest. *56the door grabbed the handrail and were in the act of entering the car, it was suddenly started forward with a severe jerk, throwing them violently back against other intending passengers, whereby plaintiff was pushed off the platform and injured. Defendant’s evidence tended to disprove any sudden jerk or other unusual movement of the car. The case, however, was for the jury and the record discloses nothing to cause a reversal. Defendant’s employees were familiar with the habit of the miners in scrambling aboard an incoming car and must have known that its sudden and unwarned movement at such a time would likely cause an accident, although it might not have seemed probable that plaintiff, back in the third row, would be injured thereby, but such lack of probability is no excuse. This feature of the case is ruled by Howarth v. Adams Express Co., 269 Pa. 280, 282, where we say, quoting from Judge Cooley, and Wood v. Penna. R. R., 177 Pa. 306, 310: “If the original act was wrongful, and would naturally, according to the ordinary course of events, prove injurious to some others, and result, and does actually result, in injury, through the intervention of other causes not wrongful, the injury shall be referred to the wrongful cause, passing through those which were innocent;” reaffirmed in Murray v. Frick, 277 Pa. 190, 194; see also Jordan et ux. v. Eisele, 273 Pa. 95. Furthermore, the sudden jerk of the car, which forced those at the front of the platform back upon plaintiff, was the proximate cause of the accident ; those shoved back had no will in the matter and were not an independent intervening cause any more than would have been an inanimate object set in motion by the sudden movement of the car.
The lack of a guardrail at the rear of the platform cannot be held the proximate cause of the accident; at most of it was but a concurring cause. So, assuming the platform belonged to the coal company, which was a disputed question, and also assuming such company had been negligent in failing to provide a guardrail, that *57would not excuse defendant who was also negligent: Burrell Tp. v. Uncapher, 117 Pa. 353; 29 Cyc. 496.
Under the facts, as the jury found them, it cannot be affirmed that the accident resulted from the rudeness or misconduct of others on the platform. Its real cause was not the scramble to get aboard but the sudden jerk of the car forward and for that the passengers were not responsible. Their voluntary movement was toward the car and away from plaintiff and it was not their fault that the' sudden starting of the car threw them back upon him. The case of Spagnol v. Pennsylvania Railroad Co., 279 Pa. 205, is not in point; there one passenger was injured by the rudeness of another.
It is difficult to see how a charge of contributoiy negligence can be urged against the plaintiff. He was on the platform moving toward the car with the other miners and was not bound to anticipate that defendant would be guilty of such negligence as to throw them back against him. The platform was made to stand on; that plaintiff was so unfortunate as to be in the back row was not his fault, some one had to be there. Moreover, where, as here, the question of contributory negligence has been fairly submitted to the jury, a verdict for plaintiff will not be set aside on that ground if it can be sustained under any reasonable view of the evidence: see Cramer v. Aluminum Co., 239 Pa. 120, 125; Hastings v. So. Shore R. R. Co., 272 Pa. 212, 215.
The assignments of error are overruled and the judgment is affirmed.